--------------------------------------------------------------------------------

Exhibit 10.3


BioTime, Inc.
1010 Atlantic Avenue, Suite 102
Alameda, CA 94501
T: 510-521-3390, F: 510-521-3389
www.biotimeinc.com


August 4, 2017


Alfred D. Kingsley
[Address]



 
Re:
Option to Purchase up to 500,000 shares of AgeX Therapeutics, Inc.



Dear Mr. Kingsley:


For value received, BioTime, Inc, a California corporation (the “Company”)
hereby grants you the option (the “Option”) to purchase up to a total of 500,000
shares of AgeX Therapeutics, Inc. (“AgeX”) common stock held by the Company, at
the Exercise Price within five (5) business days following the delivery of an
irrevocable Notice of Exercise of the Option specifying the number of shares of
AgeX common stock you elect to purchase, and all unexercised shares of common
stock shall thereafter not be subject to the Option.  The Option shall terminate
upon the earlier of the closing of the purchase following exercise and the last
day of the Exercise Period.


As used herein, the following terms shall have the following respective
meanings:


(a)  “Exercise Period” shall mean the period commencing with the date hereof and
ending at 5:00 p.m., California time, on September 2, 2017, unless sooner
terminated as provided herein.
 
(b)  “Exercise Price” shall mean $2.00 per share of common stock of AgeX.
 
(c)  “Exercise Shares” shall mean up to a total of 500,000 shares of AgeX common
stock owned by BioTime, Inc.
 
The rights represented by this Option may be exercised in whole or in part at
any time during the Exercise Period, by delivery of the following to the Company
at its address set forth above:
 
(a)  An executed Notice of Exercise in the form attached hereto;
 
(b)  Payment of the Exercise Price, at the election of the election of the
Purchaser, in cash, check; or delivery of a whole number of shares of Company
common stock (rounded up) then owned by you (without restrictions) valued at the
closing price as quoted on the national securities exchange on the trading date
that immediately precedes the delivery of the Notice of Exercise, and
 
1

--------------------------------------------------------------------------------

(c)  Such documentation as the Company may require in order to sell and issue
the shares subject to purchase in compliance with applicable securities laws,
including the Securities Act of the 1933, as amended (the “Securities Act”), or
any exemption thereunder, which documentation may include, if reasonably
requested by the Company, an opinion of counsel reasonably satisfactory to the
Company, that the exercise of this Option will not require registration of such
Exercise Shares under the applicable securities laws.
 
If the Option is exercised only in part, the right to purchase any remaining
unexercised shares of AgeX common stock shall be forfeited.


You hereby represent and warrant that you are acquiring the Option and the
Exercise Shares solely for your account for investment and not with a view to or
for sale or distribution of said Option or Exercise Shares or any part thereof. 
You also represent that the entire legal and beneficial interests of the Option
and Exercise Shares you are acquiring are being acquired for, and will be held
for, your account only.


You understand that the Option and the Exercise Shares have not been registered
under the Securities Act on the basis that no distribution or public offering of
the stock of AgeX is to be effected.  You realize that the basis for the
exemption may not be present if, notwithstanding its representations, you have a
present intention of acquiring the securities for a fixed or determinable period
in the future, selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the securities.  You
hereby represent that you have no such present intention.
 
You recognize that the Option and the Exercise Shares must be held indefinitely
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available.  You recognize that AgeX has no obligation
to register the Option or the Exercise Shares, or to comply with any exemption
from such registration.


You are aware that neither the Option nor the Exercise Shares may be sold
pursuant to Rule 144 adopted under the Securities Act unless certain conditions
are met, including, among other things, the existence of a public market for the
shares, the availability of certain current public information about AgeX, the
resale following the required holding period under Rule 144 and the number of
shares being sold during any three month period not exceeding specified
limitations.  You are aware that the conditions for resale set forth in Rule 144
have not been satisfied and that AgeX presently has no plans to satisfy these
conditions in the foreseeable future.
 
You understand and agree that all certificates or book entries evidencing the
shares to be issued to you may bear the following legend:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.
 
2

--------------------------------------------------------------------------------

This Option and all rights hereunder are not transferable.


Sincerely,
 
BIOTIME, INC.
       
By:
s/Russell L. Skibsted
   
Russell L. Skibsted
   
Chief Financial Officer
 

 
AGREED AND ACCEPTED:
       
s/Alfred D. Kingsley
 
Alfred D. Kingsley
 





3

--------------------------------------------------------------------------------

NOTICE OF EXERCISE
 
TO:  BioTime, Inc.
 
(1)         The undersigned hereby elects to purchase ________ shares of the
common stock of AgeX Therapeutics, Inc. (“AgeX”) from BioTime, Inc. (the
“Company”) pursuant to the terms of the attached Option, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.
 
(2)          Please issue a certificate or certificates representing said shares
of common stock of AgeX in the name of the undersigned or in such other name as
is specified below:
 

     
(Name)
   
 
       
(Address)
 

 
(3)         The undersigned represents that (i) the aforesaid shares of AgeX
common stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof and that the undersigned has no present intention of
distributing or reselling such shares; (ii) the undersigned is aware of AgeX’s
business affairs and financial condition and has acquired sufficient information
about the AgeX to reach an informed and knowledgeable decision regarding its
investment in AgeX; (iii) the undersigned is experienced in making investments
of this type and has such knowledge and background in financial and business
matters that the undersigned is capable of evaluating the merits and risks of
this investment and protecting the undersigned’s own interests; (iv) the
undersigned understands that the shares of AgeX common stock issuable upon
exercise of this Option have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), by reason of a specific exemption from
the registration provisions of the Securities Act, which exemption depends upon,
among other things, the bona fide nature of the investment intent as expressed
herein, and, because such securities have not been registered under the
Securities Act, they must be held indefinitely unless subsequently registered
under the Securities Act or an exemption from such registration is available;
(v) the undersigned is aware that the aforesaid shares of AgeX common stock may
not be sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met and until the undersigned has held the shares for the number
of years prescribed by Rule 144, that among the conditions for use of the Rule
is the availability of current information to the public about AgeX and AgeX has
not made such information available and has no present plans to do so; and (vi)
the undersigned agrees not to make any disposition of all or any part of the
aforesaid shares of AgeX common stock unless and until there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with said registration
statement, or the undersigned has provided AgeX with an opinion of counsel
satisfactory to AgeX, stating that such registration is not required.
 

--------------------------------------------------------------------------------

(4)         The undersigned hereby undertakes to provide such documentation as
the Company may require in order to sell and issue the shares of AgeX common
stock subject to purchase in compliance with applicable securities laws,
including the Securities Act, or any exemption thereunder, which documentation
may include, if reasonably requested by the Company, an opinion of counsel
reasonably satisfactory to the Company, that the exercise of the Option will not
require registration of such shares of AgeX common stock under the applicable
securities laws.
 

       
(Date)
 
(Signature)
             
(Print name)
 

 
 

--------------------------------------------------------------------------------